Per Curiam.

The court has reviewed the evidence presented to the board. We concur in the board’s finding that respondent violated DR 1-102(A)(4) and (6); DR 6-101(A)(3); DR 7-101(A)(3); and DR 9-102(B)(3) and (4) of the Code of Professional Responsibility.
The evidence amply demonstrates a continuing course of neglect by respondent of legal matters entrusted to him, repeated mishandling of his clients’ funds, and evasion of his basic responsibilities as an attorney. It is *26therefore the judgment of this court that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Ford, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.
Ford, J., of the Eleventh Appellate District, sitting for W. Brown, J.